Citation Nr: 1134986	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  10-00 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for thyroid cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in July 2011 when it was referred to the Veterans Health Administration (VHA) for a medical expert opinion.  An opinion was obtained in September 2011.

Although the claims file contains a copy of a March 2002 RO rating decision that denied the Veteran's application to reopen claims of entitlement to service connection for thyromegaly and entitlement to service connection for papillary microcarcinoma of the thyroid, the Board will now review the claim on a de novo basis without consideration of any past determinations denying service connection.  This is necessary as the original claims file was lost and although the file has since been rebuilt, it does not contain identical information as the original claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Thyroid cancer had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for thyroid cancer are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for thyroid cancer, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

The Veteran seeks entitlement to service connection for thyroid cancer.  She contends that her thyroid cancer had its onset in service or within one year of her discharge and attributes it to exposure to radiation in service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, for certain chronic diseases, such as cancers, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a prescribed period following discharge from service; the presumptive period for psychoses is one year.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

The Veteran's service treatment records are unavailable as the claims file has been rebuilt; however, in a February 1998 Findings and Recommended Disposition of USAF Physical Evaluation Board report, the Veteran was noted to be diagnosed with thyromegaly.

The Board notes that the Veteran has competently and credibly reported that she developed the lump in her neck by 1994 while in service.  The Veteran has also submitted photographs showing that a lump developed in her neck by 1994 that was absent prior to enlistment in 1990.  In addition, there are numerous competent and credible lay statements of people who saw her and noticed a growth in her neck while she was serving on active duty.

The post-service treatment records reveal that she was diagnosed with and treated for papillary carcinoma of the thyroid gland in June 2001.  She has reported that she did not have any family history of any thyroid conditions. 

In July 2011 the Board requested a VA medical expert opinion regarding the etiology of the Veteran's thyroid cancer.  In September 2011 a VA medical expert opinion was obtained.  The medical expert reported that a review of the records indicates that the Veteran developed enlarged thyroid and that it increased in size probably since 1994.  She was noted to have had an ultrasound in September 2000 that showed a 1 centimeter right thyroid nodule and thyroid scan in October 2000 was negative.  The Veteran was referred to the Ear, Nose, and Throat (ENT) clinic in February 2001 due to thyromegaly and the nodule noted on the right lobe of the thyroid on ultrasound.  The left thyroid was also noted to be enlarged.  The Veteran underwent right hemi-thyroidectomy surgery in June 2001 and pathology revealed a 0.2 centimeter thyroid papillary carcinoma detected incidentally in the frozen section.  The Veteran subsequently had completion thyroidectomy in October 2001 and the left lobe of the thyroid was found to be benign.  The Veteran underwent a thyroid scan that indicated residual uptake in the thyroid bed and the Veteran had radioactive iodine I 131 treatment.  After treatment the Veteran was noted to be treated by an endocrinologist.  A follow up visit at the Lake City VA in January 2001 was noted to indicate that the Veteran's thyroglobulin and thryroglobulin antibody were undetectable and that her scans and ultrasound were negative, indicating that the Veteran was free of disease.

The expert indicated that a review of the Veteran's records regarding her past family history did not reveal a history of thyroid cancer or other thyroid disorders.

The Veteran's military history was noted to show that she served at Nellis Air Force Base from July 1990 to August 1995 where she indicated she was exposed to ionizing radiation that caused her thyroid cancer and her thyromegaly.  Review of a letter from the Chief Air Force Radioisotope Committee, dated in April 2009, revealed that the Air Force Safety Center did not find evidence of duties of the Veteran that would have involved close proximity to radioactive components and that the storage bunkers/rooms are not considered airborne radioactivity areas.  Another letter, dated in March 2009, from the Deputy Chief Radiation Protection Division, was noted to state that "we did not find internal or external radiation data for this Veteran."  Further review of the records was noted to show letters indication possible present of radiation emission in military equipment and target area.  A letter dated in May 2005 from the Air Force Institute of Operational Health was noted to reveals elevated levels of ambient gamma radiation and sodium iodide in the target site.  Further testing of the soil was recommended.  Another letter dated in April 2005 was noted to indicate the present of removal alpha surface contamination in several military equipments surveyed.  The expert reported that the letter states that there was not report if these were present during 1990 to 1995 or reports if the Veteran was at the target site or operated the military equipment.

The expert stated that there is clear evidence that radiation exposure increases the risk of developing thyroid nodules and thyroid cancers.  In addition, the expert indicated that the risk of thyroid cancer and dose of radiation is a linear-dose response curve and that it may take many years between radiation exposure and development of thyroid cancers with significant risk after 10 to 19 years and peak at 20 to 30 years after radiation exposure.  The expert reported that there is also an increased risk of thyroid cancer with the presence of chronic lymphocytic thyroiditis and prior benign thyroid nodules.  Papillary thyroid cancer was noted to be an indolent disease with long term survival and highly curable in patients below the age of 40 when the size is less than 1.5 centimeters.

The expert noted that the Veteran had thyroid enlargement in service in 1994 and was subsequently discharged in August 1995.  The Veteran was later incidentally found to have thyroid cancer 6 years later in June 2001 with a 0.2 centimeter tumor.  As such, the expert rendered the opinion that the Veteran's thyroid enlargement that she started to develop in 1994, which was described as almost a 2.5 centimeters protrusion, was most likely a benign enlargement despite the size of the thyroid, since the tumor as later found to be 0.2 centimeters and not palpable.  The expert stated that thyromegaly may be a predisposition factor for thyroid cancer.  It was noted that it was unclear from the records that the Veteran was unequivocally exposed to radiation during her military service to cause thyroid cancer or thyroid nodule.  Therefore, the expert opined that it is not likely that the Veteran's thyroid cancer developed within one year of her discharge from active duty.  However, the expert opined that it is at least as likely as not that the Veteran's thyroid cancer is causally related to her thyromegaly that developed during military service.

The Board finds that entitlement to service connection for thyroid cancer is warranted.  The service treatment records reveal that the Veteran was diagnosed with thyromegaly in a February 1998 Findings and Recommended Disposition of USAF Physical Evaluation Board report.  The post-service treatment records reveal that the Veteran was diagnosed with and treated for papillary thyroid carcinoma beginning in June 2001.  A VA medical expert rendered the opinion that the Veteran's thyroid cancer was at least as likely as not causally related to the Veteran's thyromegaly diagnosed in service.  As such, entitlement to service connection for thyroid cancer is warranted.


ORDER

Service connection for thyroid cancer is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


